Citation Nr: 1749217	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine, and if so, whether service connection is warranted.

3.  Entitlement to service connection for patellofemoral syndrome, right knee, claimed as chondromalacia and degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee, claimed as chondromalacia and degenerative joint disease and previously rated as patellofemoral syndrome.

5.  Entitlement to an initial rating in excess of 50 percent for persistent depressive disorder, with anxious distress.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	George T. Sink, Sr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, January 2011, December 2011, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  On the record, the Veteran withdrew his claim for entitlement to service connection hemorrhoids.  A transcript of the hearing has been associated with the electronic file.

The Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Veteran seeks to reopen his claim for service connection for degenerative disc disease of the lumbar spine which was denied most recently in an August 2009 rating decision on the basis that new and material evidence had not been submitted; therefore, the issue before the Board is whether new and material evidence has been received that is sufficient to reopen this previously denied claim.

The issues of entitlement to service connection for a right knee disability, service connection for degenerative disc disease of the lumbar spine, increased initial ratings for the Veteran's service-connected left knee disability and persistent depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for hemorrhoids.

2.  In a February 2003 rating decision, the RO denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine; the Veteran did not appeal that decision and it is final.

3.  Some of the evidence received since the February 2003 denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Entitlement to Service Connection for Hemorrhoids

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified, on the record, at his June 2017 videoconference hearing before the undersigned Veterans Law Judge that he wished to withdraw from appellate review his claim for entitlement to service connection for hemorrhoids.  As a result, there remain no allegations of errors of fact or law for appellate consideration with regard to this particular issue.  Accordingly, the Board does not have jurisdiction over this issue, and this appeal is dismissed.

New and Material Evidence to Reopen the Claim for Degenerative Disc Disease of the Lumbar Spine

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See Id. at 119-20; 38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for degenerative disc disease of the lumbar spine (hereinafter "lumbar spine disability") was previously denied by the RO in a February 2003 rating decision.  The Veteran did not appeal this decision, no new and material evidence was received within one year of notice of the decision, and it became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

Thereafter, the Veteran filed a claim to reopen.  The Veteran's claim to reopen his previously denied claim for service connection for lumbar spine disability was denied by the RO in an August 2009 rating decision.

The evidence considered at the time of the February 2003 rating decision consisted of the Veteran's service treatment records (STRs) and treatment reports from a private medical provider dated March 12, 2001.

The new evidence added to the record since the February 2003 rating decision consists of VA treatment records, a VA examination, private medical records, lay statements from family members and hearing testimony.  This evidence is "new" in that it was not previously submitted to agency decisionmakers.  Some of it is also material as it relates to unestablished facts necessary to substantiate the claim, namely the continuity of symptoms and the diagnosis of a lumbar spine disability.  Specifically, the Veteran testified at his hearing he has experienced back pain since he injured his back in service unloading a truck, and a lay statement from the Veteran's mother asserting the Veteran has had back problems since his time in service has been submitted in support of the Veteran's claim.

Accordingly, the claim for service connection for a lumbar spine disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

The appeal of the claim for entitlement to service connection for hemorrhoids is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for degenerative disc disease of the lumbar spine is reopened.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Veteran underwent a VA spine examination in November 2012.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner determined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury because the Veteran's medical records do not show continuous treatment for lower back pain in service and his discharge physical was negative for back pain.  However, the examiner did not address the Veteran's contentions that he has experienced back symptoms and pain since his time in service.  Thus, the Board finds that a remand is necessary to determine the nature of the Veteran's lumbar spine disability and to obtain a nexus opinion regarding the etiology of any currently diagnosed lumbar spine disability.

Turning next to the Veteran's claim for entitlement to service connection for a right knee disability, the Board notes that the Veteran underwent VA joints examinations in June 2014, June 2013, October 2011, April 2011, March 2011 and August 2010.  The June 2013 VA examiner noted right knee chondromalacia.  The Veteran's STRs clearly show treatment for right knee symptoms in service.  However, none of the prior VA examinations have addressed the Veteran's contentions that he has experienced right knee symptoms and pain since his time in service.  The Board finds that a remand is necessary to obtain a VA examination to determine the nature of the Veteran's right knee disability and to obtain a nexus opinion regarding the etiology of any currently diagnosed right knee disability.

With regard to the Veteran's claims for increased initial ratings for his service-connected persistent depressive disorder and his service-connected degenerative joint disease, left knee, the Board notes the Veteran's above referenced hearing testimony pertaining to these disabilities.  The Veteran's testimony indicates that he is experiencing more severe symptoms of persistent depressive disorder than previously documented in his most recent VA mental disorders examination conducted in June 2014.  Specifically, the Veteran reports experiencing difficulty sleeping, experiencing panic attacks, avoidance of situations involving large groups of people, difficulty with relationships, and suicidal thoughts.  See June 21, 2017 Hearing transcript, pp. 9, 11, 14, 15, and 24.

Similarly, the Veteran's testimony regarding his left knee reveals that the symptoms associated with his left knee disability have increased in severity since his last VA knee examination in June 2014.  The Veteran testified that he uses a cane and wears knee braces, and now receives steroid injections to alleviate his knee symptoms.  See Hearing transcript, pp. 28, 31.

In cases such as this, when a Veteran indicates that his disabilities have increased since his last VA examinations, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Additionally, the Board finds that the Veteran's June 2014 VA knee examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Further, a recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  The June 2014 examination reports did not address this because the Veteran was not having flare-ups at the time of the examination; thus, another examination is also necessary to address the Court's requirements.  Finally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, based on the foregoing, the Board finds that new VA examinations are required to determine the current level of severity of the Veteran's service-connected persistent depressive disorder and left knee disability.

The issue of entitlement to a TDIU is inextricably intertwined with the claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcomes of his claims for entitlement to increased disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his persistent depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to the impact of the Veteran's status persistent depressive disorder on his ability to obtain and retain employment.

A complete rationale for any opinion expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any back disability.  The electronic file must be made available to the examiner.  The examiner should note in the examination report that the electronic file has been reviewed.  All appropriate tests and studies should be conducted and the results reported.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements and testimony regarding the onset of his claimed back disability and the continuity of his symptomatology, must be considered in formulating the requested opinion.

The examiner is asked render an opinion as to the following:

a) Please identify any current diagnosis for any and all lumbar spine disorders, to include arthritis and/or degenerative disc disease.  

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is related to his active military service, to include his documented report of in-service injury to the back from heavy lifting?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.
A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

5.  After obtaining any outstanding records, schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any right knee disability.  The electronic file must be made available to the examiner.  The examiner should note in the examination report that the electronic file has been reviewed.  All appropriate tests and studies should be conducted and the results reported.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements and testimony regarding the onset of his claimed right knee disability and the continuity of his symptomatology, must be considered in formulating the requested opinion.

The examiner is asked render an opinion as to the following:

a) Please identify any current diagnosis for any and all right knee disabilities.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to his active military service, to include his documented reports of right knee injuries in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

6.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left knee disability.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should determine the range of motion of the Veteran's left knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, and/or flare-ups should be indicated.

Lastly, the examiner should provide an opinion as to the impact of the Veteran's left knee disability on his ability to obtain and retain employment.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

7.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


